Garland, J.
Each of the defendants had obtained a separate judgment in the City Court of Lafayette, for $100, with interest and costs, upon which separate executions were issued, and severally. levied on different lots of ground in the city of Lafayette, *121which were advertised for sale by the Marshal of that court. The United States, represented by their attorney, and, Adams & Frazier, receivers of the assets and funds of the Bank of the United States, and its assignees, called on the defendants, by a rule, to show cause why they should not desist, and be restrained from all further proceedings under those seizures, on the ground, that the proceedings were an illegal interference with the proceedings of the Commercial Court, said property having been previously attached under process issued out of that court, in the suit of The United States v. The Bank of the United States, and subjected to their previous lien, and to the orders of the court, The defendants appeared and filed various objections to the proceedings, which were overruled by the court. A stay of all pro-, ceedings was ordered, and the defendants have appealed.
We have not thought it necessary to state the case more fully, as it is clear, that we have no jurisdiction of it. This court, on more than one occasion, have decided, that an appeal will not lie from a judgment rendered on one petition, enjoining executions on several judgments, each for less than three hundred dollars, rendered in separate suits, although the judgments added together amount to more than three hundred dollars. 5 Mart. N. S. 87. The counsel for the appellants endeavors to avoid the effect of this well established doctrine, by saying the properly seized amounts to more than three hundred dollars. Of this we have no evidence. It is, therefore, unnecessary to consider what effect the alleged fact might have.

Appeal dismissed.